Case 18-40702-lkg Doc 30 Filed 10/03/18 Page1of1

 

Q Oe Le
UNITED STATES BANKRUPTCY COURT tu, ‘0 9 o
SOUTHERN DISTRICT OF ILLINOIS “Go Say, Lp
Cano
?
MOTION FOR LIEN AVOIDANCE ily
Xs

 

CASE NO. 18-40702-Ikg Judge: Laura K. Grandy
Larry F. Uselton
Debtor(s)

Now comes Larry F. Uselton, debtor in above case, asking the court for
lien avoidance on the following
claim.. (Property is exempt in my bankruptcy).

Lori J Mitchell (civil law suit) VS Larry F Uselton
Gallatin County Circuit Court ($450,000.00)
500 N Lincotn Blvd

Shawneetown, IL 62984

1“
18/g3/5
10/02/2018

ge F Uselton
